IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT




                            No. 95-60404



CONCORDIA ELECTRIC COOPERATIVE, INC.,
                                              Petitioner-Cross-
                                              Respondent,

                               versus

NATIONAL LABOR RELATIONS BOARD,
                                              Respondent-Cross-
                                              Petitioner.




    Petition for Review and Cross-Application for Enforcement
        of an Order ofthe National Labor Relations Board
                         (15-CA-13053-2)


                           June 26, 1996


Before HIGGINBOTHAM, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     We are not persuaded that Concordia Electric Cooperative, Inc.

is exempt from the National Labor Relations Act as a "political

subdivision" of the State of Louisiana.       29 U.S.C. § 152(2); NLRB

v. Natural Gas Utility Dist. of Hawkins County, Tenn., 402 U.S. 600

(1971).   We   have   previously   rejected    the   claim   advanced   by


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Concordia that a public utility whose directors are elected by its

members is responsible to the general electorate.            See NLRB v.

Natchez Trace Elec. Power Ass'n, 476 F.2d 1042, 1045 (5th Cir.

1973); see also Fayette Electrical Cooperative, Inc., 316 N.L.R.B.
1118 (1995).

     In   addition,    the   other   Hawkins     factors   point   against

Concordia's claimed exemption. Among other things, Concordia, like

privately owned utility companies, is subject to regulation by

Louisiana's Public Service Commission.           See Cajun Elec. Power

Cooperative, Inc. v. Louisiana Public Service Comm'n, 544 So. 2d
362, 365 (La.), cert. denied, 493 U.S. 991 (1989).          It is exempt

from Louisiana's Open Meetings law, which applies to public bodies,

Hunerjager v. Dixie Elec. Membership Corp., 434 So. 2d 590, 591-92

(La. Ct. App.), cert. denied, 440 So. 2d 149 (La. 1983), and its

power of eminent domain is coextensive with that possessed by

privately owned electrical utilities.           See La. Rev. Stat. Ann.

§ 12:403(12).    In short, these factors indicate that Louisiana

treats    electrical   cooperatives      like    investor-owned    public

utilities, not as a political subdivision of the state.

     ENFORCEMENT GRANTED.




                                     2